



COURT OF APPEAL FOR ONTARIO

CITATION: Royal Bank of Canada v. Petitclerc, 2016 ONCA 716

DATE: 20160928

DOCKET: C61675

Rouleau, Hourigan and Huscroft JJ.A.

BETWEEN

Royal Bank of Canada

Plaintiff (Respondent)

and

Douglas Karl Petitclerc
and Barbara Fortier

Defendants (
Appellant
)

Allan Herman, for the appellant

Natalie Marconi, for the respondent

Heard: September 23, 2016

On appeal from the judgment of Justice Kenneth G. Hood of
    the Superior Court of Justice, dated January 11, 2016.

APPEAL BOOK ENDORSEMENT

[1]

The appellant argues that the motion judge erred in his interpretation
    of the contract and that properly interpreted, the motion judge ought to have
    concluded that he was an authorized user and is not liable for the charges
    made.

[2]

In our view, the motion judges conclusion that the appellant was not an
    authorized user and was bound by the September 2012 agreement with the bank is
    a mixed finding of fact and law and is owed deference in this court. The
    evidence before the motion judge was that the appellant regularly received
    monthly statements, used the card and made payments of outstanding amounts.
    This and other evidence amply supported the motion judges conclusion. For
    these reasons, the appeal is dismissed. The respondent is entitled to its
    costs. These are fixed at $15,000, inclusive of disbursements and applicable
    taxes.


